Title: From John Quincy Adams to William Smith, 14 January 1804
From: Adams, John Quincy
To: Smith, William



Dear Sir.
Washington 14. Jany: 1804.

The inclosed bill is now before the House of Representatives of the United States, and will probably pass there, perhaps with some modifications—As it appears to me to interest most materially the commercial part of the Community I send you this copy, with a hope that you will favour me with your opinion, and those of other gentlemen in trade among our friends in Boston, upon its general expediency and propriety—If you will be kind enough to write me on the subject early, I may receive your letter before the final passage of the bill in Senate.
With my best respects to Mrs: Smith, and regards to your family, I remain, Dear Sir, faithfully your’s
John Q. Adams.
P.S—While writing, I hear another bill, reported and read, for the further protection of American Seamen—As soon as it is printed I will send you a copy of that also.

